DETAILED ACTION

1. It is hereby acknowledged that 17/700490 the following papers have been received and placed of record in the file: Remark date 03/22/22.

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
4.  As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 03/22/22, 08/20/22 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.


Claim Objections
5.  Claims 17-22 objected to because of the following informalities:  Claims 17 and 20 disclose, s “….trigger-based PPDU”.  When an acronym is first used in a claim set it should be fully spelled out.  Appropriate correction is required.


Double Patenting
6.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 17-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent (10,660,139 B2). with wireless communication based on transmission opportunity limit. The main difference from US Patent (10,660,139 B2) is the instant application (17/700490) explains wherein the at least one of the feedback frames is transmitted by using trigger-based PPDU.  This difference would be obvious for announcement and specifying terminals which are needed to be reached.  
Instant Application (17/700490)
US Patent (10,660,139 B2)
17. A wireless communication terminal that wirelessly communicates, the wireless communication terminal comprising: a transceiver for transmitting and receiving a wireless signal; and a processor for processing the wireless signal, wherein the processor is configured to: perform a transmission based on a transmission opportunity (TXOP) limit which is a maximum value of a TXOP, which is a time interval in which a wireless communication terminal has a right to initiate a frame exchange sequence in a wireless medium, transmit a Null Data Packet Announcement (NDPA) frame informing that a sounding protocol sequence is initiated, transmit a Null Data Packet (NDP) frame after a predetermined time from when the NDPA is transmitted, transmit a Beamforming Report Poll (BRP) trigger frame to one or more other wireless communication terminals after the predetermined time from when the NDP frame is transmitted, wherein the BRP trigger frame triggers simultaneous transmission of feedback frames from the one or more other wireless communication terminals, and when the wireless communication terminal transmits the NDPA frame, the NDP frame, and the BRP trigger frame within the TXOP limit, receive at least one of the feedback frames from the one or more other wireless communication terminals exceeding the TXOP limit, wherein the at least one of the feedback frames is transmitted after the predetermined time from when the BRP trigger frame is received, wherein the at least one of the feedback frames is transmitted by using trigger-based PPDU, wherein each of the feedback frames indicates a state of a channel measured using the NDP frame by a transmitter of the each of the feedback frames and is to be used for a Multi Input Multi Output (MIMO) transmission to the transmitter of the each of the feedback frames or is to be used for a beamforming transmission to the transmitter of the each of the feedback frames.

  1. A wireless communication terminal that wirelessly communicates, the wireless communication terminal comprising: a transceiver for transmitting and receiving a wireless signal; and a processor for processing the wireless signal, wherein the processor is configured to: perform a transmission based on a transmission opportunity (TXOP) limit which is a maximum value of a TXOP, which is a time interval in which a wireless communication terminal has a right to initiate a frame exchange sequence in a wireless medium, transmit a Null Data Packet Announcement (NDPA) frame informing that a sounding protocol sequence is initiated, transmit a Null Data Packet (NDP) frame after a predetermined time from when the NDPA is transmitted, transmit a Beamforming Report Poll (BRP) trigger frame to one or more other wireless communication terminals after the predetermined time from when the NDP frame is transmitted, wherein the BRP trigger frame triggers simultaneous transmission of feedback frames from the one or more other wireless communication terminals, and when the wireless communication terminal transmits the NDPA frame, the NDP frame, and the BRP trigger frame within the TXOP limit, receive at least one of the feedback frames from the one or more other wireless communication terminals exceeding the TXOP limit, wherein the at least one of the feedback frames is transmitted after the predetermined time from when the BRP trigger frame is received, wherein each of the feedback frames indicates a state of a channel measured using the NDP frame by a transmitter of the each of the feedback frames and is to be used for a Multi Input Multi Output (MIMO) transmission to the transmitter of the each of the feedback frames or is to be used for a beamforming transmission to the transmitter of the each of the feedback frames.

The remaining claim(s) are similar to provided claim(s). 

Claims 17-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent (11,330,640 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with wireless communication based on transmission opportunity limit. The main difference is instant application  (17/700490) explains transmitting a Null Data Packet Announcement (NDPA) frame informing that a sounding protocol sequence is initiated, transmit a Null Data Packet (NDP) frame after a predetermined time from when the NDPA is transmitted, transmit a Beamforming Report Poll (BRP) trigger frame to one or more other wireless communication terminals after the predetermined time from when the NDP frame is transmitted while  the US Patent (11,330,640 B2)explains another  wireless communication terminal explicitly fails to receive a fragment following the previously transmitted, generate a retransmission fragment having a size different from the previously transmitted fragment and having a sequence number and a fragment number that are the same as a sequence number and a fragment number of the previously transmitted fragment, and transmit the retransmission fragment to the another wireless communication terminal instead of retransmitting the previously transmitted fragment to the another wireless communication terminal  This difference would be obvious for further improving efficient transmission by selection of a different fragmentation when one size or type of fragment has an occurred problem transmitting with terminals.  Can also use selection of fragmentation size for resource management.  
Instant Application (17/700490)
US Patent (11,330,640 B2)
17. A wireless communication terminal that wirelessly communicates, the wireless communication terminal comprising: a transceiver for transmitting and receiving a wireless signal; and a processor for processing the wireless signal, wherein the processor is configured to: perform a transmission based on a transmission opportunity (TXOP) limit which is a maximum value of a TXOP, which is a time interval in which a wireless communication terminal has a right to initiate a frame exchange sequence in a wireless medium, transmit a Null Data Packet Announcement (NDPA) frame informing that a sounding protocol sequence is initiated, transmit a Null Data Packet (NDP) frame after a predetermined time from when the NDPA is transmitted, transmit a Beamforming Report Poll (BRP) trigger frame to one or more other wireless communication terminals after the predetermined time from when the NDP frame is transmitted, wherein the BRP trigger frame triggers simultaneous transmission of feedback frames from the one or more other wireless communication terminals, and when the wireless communication terminal transmits the NDPA frame, the NDP frame, and the BRP trigger frame within the TXOP limit, receive at least one of the feedback frames from the one or more other wireless communication terminals exceeding the TXOP limit, wherein the at least one of the feedback frames is transmitted after the predetermined time from when the BRP trigger frame is received, wherein the at least one of the feedback frames is transmitted by using trigger-based PPDU, wherein each of the feedback frames indicates a state of a channel measured using the NDP frame by a transmitter of the each of the feedback frames and is to be used for a Multi Input Multi Output (MIMO) transmission to the transmitter of the each of the feedback frames or is to be used for a beamforming transmission to the transmitter of the each of the feedback frames.

1. A wireless communication terminal that wirelessly communicates, the wireless communication terminal comprising: a transceiver for transmitting and receiving a wireless signal; and a processor for processing the wireless signal, wherein the processor is configured to: perform a transmission based on a transmission opportunity (TXOP) limit which is a maximum value of a TXOP, which is a time interval in which a wireless communication terminal has a right to initiate a frame exchange sequence in a wireless medium, use dynamic fragmentation to generate at least one fragment, transmit the at least one fragment to another wireless communication terminal, when the another wireless communication terminal explicitly fails to receive a previously transmitted fragment, which is one of the at least one fragment, based on at least one of whether the wireless communication terminal does not transmit a fragment following the previously transmitted fragment and whether the another wireless communication terminal explicitly fails to receive a fragment following the previously transmitted, generate a retransmission fragment having a size different from the previously transmitted fragment and having a sequence number and a fragment number that are the same as a sequence number and a fragment number of the previously transmitted fragment, and transmit the retransmission fragment to the another wireless communication terminal instead of retransmitting the previously transmitted fragment to the another wireless communication terminal, wherein the dynamic fragmentation represents a fragment that is not a static fragmentation that is required to equally fragment the size of all fragments except the last fragment.

The remaining claim(s) are similar to provided claim(s). 

Claims 17-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent (11,343,859 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with wireless communication based on transmission opportunity limit. The main difference is Instant Application (17/700490) explains transmitting a Null Data Packet Announcement (NDPA) frame informing that a sounding protocol sequence is initiated, transmit a Null Data Packet (NDP) frame after a predetermined time from when the NDPA is transmitted, transmit a Beamforming Report Poll (BRP) trigger frame to one or more other wireless communication terminals after the predetermined time from when the NDP frame is transmitted while the US Patent (11,343,859 B2) explains fragmentation to generate at least one fragment, foremost generate a first fragment of the at least one fragment based on a value that another wireless communication terminal designates as a minimum size of a fragment, and when the wireless communication terminal transmits the at least one fragment to the another wireless communication terminal, transmit the first fragment to the another wireless communication terminal exceeding the TXOP limit, wherein the dynamic fragmentation represents a fragment that is not a static fragmentation that is required to equally fragment the size of all fragments except the last fragment.  This difference would be obvious for further improving efficient transmission by selection of a different fragmentation when one size or type of fragment has an occurred problem transmitting with terminals.  Can also use selection of fragmentation size for resource management.  
Instant Application (17/700490)
US Patent (11,343,859 B2)
17. A wireless communication terminal that wirelessly communicates, the wireless communication terminal comprising: a transceiver for transmitting and receiving a wireless signal; and a processor for processing the wireless signal, wherein the processor is configured to: perform a transmission based on a transmission opportunity (TXOP) limit which is a maximum value of a TXOP, which is a time interval in which a wireless communication terminal has a right to initiate a frame exchange sequence in a wireless medium, transmit a Null Data Packet Announcement (NDPA) frame informing that a sounding protocol sequence is initiated, transmit a Null Data Packet (NDP) frame after a predetermined time from when the NDPA is transmitted, transmit a Beamforming Report Poll (BRP) trigger frame to one or more other wireless communication terminals after the predetermined time from when the NDP frame is transmitted, wherein the BRP trigger frame triggers simultaneous transmission of feedback frames from the one or more other wireless communication terminals, and when the wireless communication terminal transmits the NDPA frame, the NDP frame, and the BRP trigger frame within the TXOP limit, receive at least one of the feedback frames from the one or more other wireless communication terminals exceeding the TXOP limit, wherein the at least one of the feedback frames is transmitted after the predetermined time from when the BRP trigger frame is received, wherein the at least one of the feedback frames is transmitted by using trigger-based PPDU, wherein each of the feedback frames indicates a state of a channel measured using the NDP frame by a transmitter of the each of the feedback frames and is to be used for a Multi Input Multi Output (MIMO) transmission to the transmitter of the each of the feedback frames or is to be used for a beamforming transmission to the transmitter of the each of the feedback frames.

1. A wireless communication terminal that wirelessly communicates, the wireless communication terminal comprising: a transceiver for transmitting and receiving a wireless signal; and a processor for processing the wireless signal, wherein the processor is configured to: perform a transmission based on a transmission opportunity (TXOP) limit which is a maximum value of a TXOP, which is a time interval in which a wireless communication terminal has a right to initiate a frame exchange sequence in a wireless medium, use dynamic fragmentation to generate at least one fragment, foremost generate a first fragment of the at least one fragment based on a value that another wireless communication terminal designates as a minimum size of a fragment, and when the wireless communication terminal transmits the at least one fragment to the another wireless communication terminal, transmit the first fragment to the another wireless communication terminal exceeding the TXOP limit, wherein the dynamic fragmentation represents a fragment that is not a static fragmentation that is required to equally fragment the size of all fragments except the last fragment


The remaining claim(s) are similar to provided claim(s). 

Examiner’s Note:
For allowance consideration applicant would need to submit a terminal disclaimer.   

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
SEOK (US 2016/0143026) explains prior to transmission of the NDP frame by the AP, an NDP Announcement (NDPA) frame may be transmitted. The NDPA frame is a PPDU frame indicating that the NDP frame immediately follows the NDPA frame (e.g., that the NDP frame will be transmitted after an SIFS from an end time point of the NDPA frame). The first STA of an STA list included in the NDPA frame may receive the NDP frame even without receiving an additional polling frame (e.g. a Beam forming Report Polling frame) from the AP and then immediately transmit a feedback frame to the AP (e.g., after an SIFS from a reception end time point of the NDP frame). The other STAs included in the NDPA frame may receive the polling frame (e.g., the Beamforming Report Poll frame) from the AP and then immediately transmit the feedback frame (e.g., a frame including a Beamforming Report field) to the AP (e.g., after an SIFS from a reception end time point of the polling frame). Herein, the polling frame may be transmitted from the AP to an STA immediately after a compressed beamforming frame from the STA is ended (e.g., after an SIFS from an end time point of the compressed beamforming frame).
Choi et al(US 2012/0263126A1) explains  the beamformee receiving the NDPA frame  and the NDP frame transmitted by the beamformer  does not configure the beamforming frame including the channel information of the beamformee within a predetermined time section, for example, an SIFS section, the beamformee  transmits the null feedback frame  to the beamformeraccording to the NDPA frame.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478